UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 08-1330



MICHAEL L. PACK,

                Plaintiff - Appellant,

          v.


G. MICHAEL JOHN, Attorney,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:08-cv-00399-RDB)


Submitted:   August 22, 2008             Decided:   September 12, 2008


Before NIEMEYER, MICHAEL, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael L. Pack, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Michael L. Pack appeals a district court order summarily

dismissing his complaint as frivolous.   We have reviewed the order

and the district court record and dismiss the appeal as frivolous

on the reasoning of the district court.      See Pack v. John, No.

1:08-cv-00399-RDB (D. Md. Feb. 28, 2008).

          Based on Pack’s history of filing frivolous cases in the

district court and frivolous appeals in this court, we ordered Pack

to show cause why he should not be enjoined from filing appeals in

this court without first receiving certification from the district

court that the appeal is not frivolous.      Pack filed a response

claiming his cases are not frivolous. After reviewing his response

and Pack’s cases, we disagree.   As the district court noted, Pack

has filed about eighty cases in the district court since 1995, the

majority of which were summarily dismissed.    Pack has also filed

frivolous appeals in this court.       Given his disregard for the

limited resources of this court, we enjoin Pack from filing appeals

in this court without first receiving certification from the

district court that the appeal is not frivolous.   Any appeal in a

civil case Pack presents to this court without district court

certification will not be filed.

          Accordingly, we dismiss the appeal as frivolous.      We

dispense with oral argument because the facts and legal contentions




                                   2
are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                     DISMISSED




                                3